—Judgment, Supreme Court, New York County (James Leff, J.), rendered October 24, 1996, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of SVa to 7 years, unanimously affirmed.
The contents of the complainant’s 911 call were properly admitted under the excited utterance exception, since the statements were clearly made under the stress of excitement caused by the crime (see, People v Edwards, 47 NY2d 493, 497).
The challenged portion of the prosecutor’s summation was proper because it was based on the trial testimony. Defendant had ample opportunity to exploit an inconsistency between the testimony in question and a prior statement, and the effect of *359such inconsistency was a question for the jury. Concur — Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.